2665 S. BAYSHORE DR.                                                        S   C O T T  A. BURSOR
SUITE 220                                                                         Tel: 3 0 5 . 3 3 0 . 5 5 1 2
MIAMI, FL 33133                                                                   Fax: 3 0 5 . 6 7 6 . 9 0 0 6
www.bursor.com                                                                  scott@bursor.com

                                        September 9, 2019

Via ECF

Honorable Yvonne Gonzalez Rogers
U.S. District Court, Northern District of California
Oakland Courthouse, Courtroom 1 – 4th Floor
1301 Clay Street
Oakland, CA 94612

Re:    Ignacio Perez, et al. v. Rash Curtis & Associates; Case No. 4:16-cv-03396-YGR JSC

Dear Judge Gonzalez Rogers:

        Plaintiff, on behalf of himself and the Class, hereby withdraws the claim that Defendant
violated the TCPA “willfully or knowingly.”

        The issue of whether Defendant violated the TCPA “willfully or knowingly” was
presented to the Court during a brief “Phase 2” of the trial of this matter, which began while the
jury was deliberating. When the jury returned its verdict, your Honor asked “is this [Phase 2]
really necessary at this point?” Trial Tr. at 803. I responded that it was, and the presentation of
evidence for Phase 2 was completed that day. The parties submitted closing arguments
concerning Phase 2 on May 20, 2019. Docs. 361 & 362. Thereafter the parties had two
settlement conferences, but no settlement has been reached.

        Class Counsel recognize that our decision to withdraw the claim is a reversal of the
position we took during Phase 2 of the trial. We also understand that our failure to withdraw the
claim earlier, when your Honor suggested it, may have caused the Court to do extra work that
could have been avoided. Nevertheless, we now believe that withdrawing the claim will best
serve the interests of the Class.

       Class Counsel respectfully requests that the Court simply enter final judgment in the form
that we previously submitted, Doc. 359.

                                                       Very truly yours,




                                                       Scott A. Bursor
